                                                     U.S. Department of Justice

                                                     United States Attorney

                                                     Eastern District of Pennsylvania
David J. Ignall                                      615 Chestnut Street
Direct Dial: (215) 861-8687                          Suite 1250
Facsimile: (215) 861- 8618                           Philadelphia, Pennsylvania 19106-4476
Email: david.j.ignall@usdoj.gov                      (215) 861-8200


                                                     October 30, 2020


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

          Re:        United States v. Joseph Smith
                     Cr. No. 20-354

Dear Clerk of the Court:

       Please unimpound the Indictment with regard to the above-captioned case. The
Indictment was filed on October 7, 2020.

                                                     Very truly yours,

                                                     WILLIAM M. McSWAIN
                                                     United States Attorney



                                                     s/ David J. Ignall
                                                     David J. Ignall
                                                     Assistant United States Attorney
